LAND, J.
This is a proceeding by rule to erase the name of the defendant T. M. Wilson on the registration roll of the precinct of the village of Ferriday, on the ground that he had not during six months been a bona fide resident of said village.
The preponderance of the evidence shows that the defendant has actually resided in Ferriday since the latter part of September, 1910, more than six months before the municipal election to be held in Ferriday on April 18, 1911.
The contention of relator that the registration of the defendant was unlawful, because at the time he had not resided in the precinct /or six months, is repelled by article 213 of the Constitution, which provides for the registration of persons who, in respect to age or residence, would become entitled to vote within 30 days next preceding any election. It follows that as to age and* residence the date of the election, and not the date of the registration, controls.
The judgment below is therefore affirmed.